                Case 2:20-cv-00091-BJR Document 34 Filed 08/31/20 Page 1 of 4



1
                                                                     The Honorable Barbara J. Rothstein
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9      CHARLENE WAGNER,
                                                         Case No. 2:20-cv-00091-BJR
10                             Plaintiff,

11       v.                                              STIPULATION AND ORDER RE:
                                                         FILING OF SECOND AMENDED
12     UNIVERSITY OF WASHINGTON, et al.,                 COMPLAINT

13                             Defendants.

14

15
              Pursuant to Fed. R. Civ. P. 15(a)(2), the parties stipulate that Plaintiff Charlene Wagner
16
     may file the Second Amended Complaint attached as Exhibit 1, which (as
17
     comparison attached at Exhibit 2) changes nothing in the First Amended Complaint (Dkt. 23-1)
18
     except the addition of the individual Defendants ANA MARI CAUCE, President of the University
19
                                                             President for Human Resources at UW, and
20
     BANKS EVANS, Assistant Vice President at UW. Because of the consolidated nature of the
21
     Second Amended Complaint                                                pursuant to Fed. R. Civ. P.
22
     15(a)(3), the parties also stipulate and request that the Court order that                   -filed
23
     Answers (Dkts. 14 and 16) be deemed to be answers to the Second Amended Complaint. The
24

     STIPULATION AND ORDER RE: FILING OF
     SECOND AMENDED COMPLAINT
     CASE NO. 2:20-CV-00091                        1
                  Case 2:20-cv-00091-BJR Document 34 Filed 08/31/20 Page 2 of 4



1    parties further stipulate that the new individual Defendants are proper                der 42 U.S.C.

2    § 1983.

3              All parties consent to the filing of the Second Amended Complaint and agree that there is

4    no need for Defendants to file new Answers, because                                   to the Second

5    Amended Complaint would be identical to their original Answers. The parties further agree that

6    there is no need to make any changes to the Stipulation regarding Facts for Cross-Motions for

7    Summary Judgment                        (Dkt. 20), or the current briefing schedule for cross-motions

8    (Dkt. 21). The parties also a

9                           previously filed summary judgment briefing shall be construed to include the

10 newly-added individual Defendants.

11             The parties therefore stipulate and request that the Court order that:

12      -                 Second Amended Complaint attached as Exhibit 1 to this stipulation is deemed

13             filed;

14      -                        wers filed at Docket Numbers 14 and 16 are deemed to be Answers to

15                        Second Amended Complaint;

16      -                                                                                previously filed

17             summary judgment briefing shall be construed to include the newly-added individual

18             Defendants; and

19      -

20             withdrawn.

21             DATED this 28th day of August, 2020.

22             ///////

23             //////

24

     STIPULATION AND ORDER RE: FILING OF
     SECOND AMENDED COMPLAINT
     CASE NO. 2:20-CV-00091                           2
               Case 2:20-cv-00091-BJR Document 34 Filed 08/31/20 Page 3 of 4



1           /////

2                                                It is so stipulated,

3                                          By:   ____ s/James G. Abernathy ________________
                                                 James G. Abernathy, WSBA #48801
4                                                c/o Freedom Foundation
                                                 P.O. Box 552
5                                                Olympia, WA 98507
                                                 Telephone: (360) 956-3482
6                                                JAbernathy@myfreedomfoundation.com

7                                                Attorney for Plaintiffs

8
                                                 ROBERT W. FERGUSON
                                                 Attorney General
9
                                                 __s/Zebular J. Madison____
10                                               ZEBULAR J. MADISON, WSBA #37415
                                                 Assistant Attorney General
11                                               PO Box 40111
                                                 Olympia, WA 98504-0111
12                                               (253) 572-7385
                                                 Zebular.Madison@atg.wa.gov
13
                                                 Attorneys for Defendant University of Washington
14
                                                 ___s/Robert H. Lavitt___________
15
                                                 Robert H. Lavitt, WSBA #27758
                                                 Barnard Iglitzin & Lavitt LLP
16
                                                 18 West Mercer Street, Suite 400
                                                 Seattle, Washington 98119
17
                                                 Phone: (206) 257-6004
                                                 Fax: (206) 257-6039
18
                                                 E-mail: lavitt@workerlaw.com
19
                                                 Scott A. Kronland, Pro Hac Vice (CA #171693)
                                                 Matthew J. Murray, Pro Hac Vice (CA #271461)
20
                                                 Altshuler Berzon LLP
                                                 177 Post Street, Suite 300
21
                                                 San Francisco, CA 94108
                                                 (415) 421-7151
22
                                                 skronland@altber.com
                                                 mmurray@altber.com
23
                                                 Attorneys for Defendant SEIU 925
24

     STIPULATION AND ORDER RE: FILING OF
     SECOND AMENDED COMPLAINT
     CASE NO. 2:20-CV-00091                      3
               Case 2:20-cv-00091-BJR Document 34 Filed 08/31/20 Page 4 of 4



1

2

3    Pursuant to stipulation, it is so ORDERED.

4    Dated this 31st day of August, 2020.

5

6                                            HON. BARBARA J. ROTHSTEIN
                                             UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATION AND ORDER RE: FILING OF
     SECOND AMENDED COMPLAINT
     CASE NO. 2:20-CV-00091                  4
